DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/23/2020.
Applicant's election with traverse of Invention II, drawn to an RF filter apparatus, in the reply filed on 12/23/2020 is acknowledged.  The traversal is on the ground(s) that the claims 1-20 as originally filed could be examined together without imposing an undue burden, because the two claim groups have significant overlapping subject matter. More specifically, substantially all limitations of the apparatus claims associated with Invention II are also contained in the method claims associated with Invention I. As a result of this greatly overlapping subject matter, any search or examination relevant to the apparatus claims will be highly relevant to the method claims, and vice versa. This is respectfully not found persuasive because although the two claim groups have overlapping subject matter in that a similar final product is obtained, Invention I is particular to a method of manufacturing an RF filter. There are multiple processes known in the art to manufacture an RF filter (i.e. molding, printing, etc.) as highlighted by the Examiner in the Restriction Requirement dated 11/2/2020. Therefore, as stated in MPEP 806.05(f), inventions are distinct if the product as claimed can be made by another and materially different process
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Levy US Patent 3,597,710 in view of Marco US Patent 5,182,849.
As per claims 1, 3, and 20, Levy discloses in Fig. 2 a filter frequency filter apparatus (e.g. hollow rectangular waveguide filter W1), comprising:
as per claim 1, an additively manufactured (The Examiner respectfully gives no patentable weight to this limitation as this is a method limitation within an apparatus type claim.) elongate hollow body portion (e.g. inner hollow portion within waveguide W1) having an inner side (e.g. inside wall (“inner side”) of waveguide W1 in which irises C1-C7 are disposed on) and an outer side (e.g. external wall (“outer side”) of the waveguide W1), an iris structure (e.g. iris C1) on the inner side of the body portion; and
	as per claim 3, wherein the body portion has an elongate axis (e.g. horizontal axis in a direction in which irises C1-C7 are aligned) and a rectangular cross-sectional shape perpendicular to the elongate axis (The filter in Fig. 2 is a rectangular waveguide and thus has a rectangular cross-sectional shape when viewing the filter in a vertical direction perpendicular to the horizontal direction.).
a stiffening structure on the outer side of the body portion aligned with the iris structure.
Marco exemplarily discloses in Fig. 6 a microwave waveguide comprising plastic stiffeners 54 and 56 disposed on outer walls of the layer 50 of the waveguide (Abstract of Marco). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have added the plastic stiffeners of Marco to outer walls of the waveguide of Levy with the motivation of providing the benefit of increasing the support of the waveguide walls and still maintaining minimum weight (Abstract of Marco). As an obvious consequence of the modification, the combination would have necessarily included a stiffening structure on the outer side of the body portion aligned with the iris structure (In the resultant circuit, at least a portion of the plastic stiffeners of Marco are aligned in a horizontal direction with the iris C1 of Levy.).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, and further in view of Snyder et al. US Patent 10,751,988.
As per claim 2, the above combination discloses the radio frequency filter apparatus according to claim 1, but does not disclose the elongate hollow body portion, iris structure, and stiffening structure being additively manufactured as a single unit.
Synder et al. exemplarily discloses in Fig. 4 an embodiment of a waveguide that is additively manufactured as a single piece (Col. 3 lines 57-60 of Snyder et al.). Before the effective filing date, it would have been obvious to one of ordinary skill in the art at the time of manufacture to have designed the combination waveguide filter as a single additively manufactured piece as exemplarily taught by Snyder et al. with the motivation of providing the benefit of achieving a lightweight waveguide capable of being manufactured with diverse shapes while maintaining acceptable tolerances (Col. 1 lines 14-18 of Snyder et al.). As an obvious consequence of the modification, the combination would have necessarily included the elongate hollow body portion, iris structure, and stiffening structure being additively manufactured as a single unit.
Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAKESH B PATEL/Primary Examiner, Art Unit 2843